1 September 13, 2010 Barclays Capital 2010 Global Financial Services Conference 2 Forward-Looking Statements This presentation contains statements that relate to the projected performance of Zions Bancorporation and elements of or affecting such performance, including statements with respect to the beliefs, plans, objectives, goals, guidelines, expectations, anticipations and estimates of management.These statements constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act.Actual facts, determinations, results or achievements may differ materially from the statements provided in this presentation since such statements involve significant known and unknown risks and uncertainties.Factors that might cause such differences include, but are not limited to: competitive pressures among financial institutions; economic, market and business conditions, either nationally or locally in areas in which Zions Bancorporation conducts its operations, being less favorable than expected; changes in the interest rate environment reducing expected interest margins; changes in debt, equity and securities markets; adverse legislation or regulatory changes; and other factors described in Zions Bancorporation’s most recent annual and quarterly reports.In addition, the statements contained in this presentation are based on facts and circumstances as understood by management of the company on the date of this presentation, which may change in the future.Zions Bancorporation disclaims any obligation to update any statements or to publicly announce the result of any revisions to any of the forward-looking statements included herein to reflect future events, developments, determinations or understandings. 3 Agenda Overview of Zions Key Performance Drivers –Capital –Credit Quality –Term Commercial Real Estate –Revenue Outlook Summary 4 A Collection of Great Banks Asset and deposit balances as of 2Q 2010; Deposit market share as of 2009 5 Multi-Bank Business Model: Competitive Strengths §Direct customer access to local decision makers §Cross-pollination of ideas between banks –CEOs & division managers meet frequently to compare best practices, opportunities, and resolve “intramural” issues §Community bank feel - local marketing and branding §Superior lending capacity relative to community banks §Centralization of processing and other non-customer facing elements of the business §Established market-leading small business lender –Leading SBA Lender •Largest SBA portfolio relative to overall size of loan book –Superior treasury management products & services (Greenwich survey) §Local “ownership” of market opportunities and challenges 6 Small Business Banking: National Awards: •Overall Satisfaction •Relationship Manager Performance •Financial Stability •Overall Treasury Management Regional Awards: •Overall Satisfaction - West •Overall Satisfaction - Treasury Management - West What Others Say About Us 2009 Greenwich Excellence Awards in Small Business and Middle Market Banking Middle Market Banking National Awards: •Overall Satisfaction •Personal Banking •Relationship Manager Performance •Credit Policy •Financial Stability •Overall Treasury Management •Accuracy of Operations •Customer Service •Treasury Product Capabilities Regional Awards: •Overall Satisfaction - West •Overall Satisfaction - Treasury Management - West 7 Core net income excludes items that are one time or non-recurring in nature.Examples include costs associated with subordinated debt conversion, special FDIC assessments, merger expenses, etc.Incorporated in the Appendix of this presentation is the detail which supports our Core Net Income Before Tax calculations. Core Net Income Before Tax 8 C&I 48% Consumer 17% CRE 32% *Includes FDIC supported assets Strong Focus on Business Banking - Loan & Profit Mix Loan Portfolio as of 2Q10 §Commercial Loans: 80% §Retail & Other Loans: 20% 9 Agenda Overview of Zions Key Performance Drivers –Capital –Credit Quality –Term Commercial Real Estate –Revenue Outlook Summary 10 Source: SNL as of 2Q 2010 Note: Peer group includes U.S. regional banks with assets greater than $20 billion and less than $200 billion plus footprint competitors WFC and USB ZION Pro-Forma ratio incorporates effect of lower regulatory risk weighting on the banks trust preferred CDOs per the total return swap agreement with Deutsche Bank AG, as executed during 3Q10 Tier 1 + Reserves as a % of Risk-Weighted Assets 11 Tier 1 Common + Reserves as a % of Risk-Weighted Assets Source: SNL as of 2Q 2010 Note: Peer group includes U.S. regional banks with assets greater than $20 billion and less than $200 billion plus footprint competitors WFC and USB ZION Pro-Forma ratio incorporates effect of lower regulatory risk weighting on the banks trust preferred CDOs per the total return swap agreement with Deutsche Bank AG, as executed during 3Q10 12 Agenda Overview of Zions Key Performance Drivers –Capital –Credit Quality –Term Commercial Real Estate –Revenue Outlook Summary 13 Credit Quality Trends *Annualized Zions excludes FDIC supported assets Note: Peer group includes U.S. publicly traded regional banks with assets greater than $20 billion and less than $200 billion plus footprint competitors WFC and USB Source: SNL NPAs + Greater than 90 Days Delinquent / Loans + OREO Net Charge-offs as a % of Loans* 14 Note: Peer group includes U.S. publicly traded regional banks with assets greater than $20 billion and less than $200 billion plus footprint competitors WFC and USB. Source: SNL as of YTD 2Q10 Net Charge Offs - By Loan Type Percentage of Zions Total Loans 15 16 Consolidated Non-Accrual Loans *September 2010 data reflects actual data from July and August 2010 grossed up to quarterly equivalent 17 Gross New Non-Accrual Loans Total & Products Based on Outstanding Balance *September 2010 data reflects actual data from July and August 2010 grossed up to quarterly equivalent Excludes FDIC supported loans 18 Agenda Overview of Zions Key Performance Drivers –Capital –Credit Quality –Term Commercial Real Estate –Revenue Outlook Summary 19 Change in CRE Loans Outstanding in $billions (4Q07 to 2Q10) 20 Term CRE Maturity Stratification 21 reappraisals are by policy conducted when a loan is downgraded to special mention and periodically thereafter as warranted by market conditions Percentage of Loans within each bucket that are Non-Accrual 2.3% 1.7% 2.0% 5.9% 21.6% 4.1% 20.3% •Zions rarely approves loans with LTV ratios > 80%; most loans shown in the 80%-100%+ categories are the result of recent appraisals. 22 Macroeconomic Data - MIT’s Transaction Based Index •Property prices have appreciated at a CAGR of 3.1% during the past 10 years •Prices are now back to 2Q05 levels 23 Term CRE Updated LTV Stratification (2Q10) The MIT Transaction Based Index is a national index that has been applied to Zions’ mostly regional CRE Portfolio Percentage of Loans within each bucket that are Non-Accrual 2.9% 2.6% 3.6% 5.6% 6.7% 2.5% 9.6% •By attaching each loan to the TBI index as of the date of the loans last appraisal we can see an estimate of the updated LTV ratios of the portfolio 24 Agenda Overview of Zions Key Performance Drivers –Capital –Credit Quality –Term Commercial Real Estate –Revenue Outlook Summary 25 Net Interest Margin Note: Core NIM of 4.14% used for Zions NIM, which excludes sub debt amortization expense and accretion of interest income on acquired loans Peer group includes U.S. publicly traded regional banks with assets greater than $20 billion and less than $200 billion plus footprint competitors WFC and USB.Peer group not adjusted for accretion of interest income on FDIC acquired loans Source: SNL as of 2Q 2010 Strong NIM Driven in part by Strong Demand Deposits 26 Core NIM Trends •Zions expects net interest sensitive incometo increase between 4.2% and 7.2% if interest rates were to rise 200 bps* Core NIM (excludes discount accretion) has been generally stable •1Q09 experienced a temporary dip partially due to an intentional build-up of excess liquidity during the significant turmoil during late 2008/early 2009. •Large senior note issuance in September 2009 had about 8 bps adverse impact on the core NIM in 4Q09. •Disproportionately large cash balances adversely affecting NIM.Excluding the effects of cash, the core NIM expanded by approximately 5 bps in 2Q10 *Assumes a parallel shift in the yield curve; key assumptions include a slow and a fast deposit repricingresponse (i.e. if deposit rates are slow to increase Zions expects a 7.2% increase in interest sensitive income, and if deposits were to reprice quickly Zions expects a 4.2% increase in interest sensitive income) Due to the extinguishment/ reissuance of subordinated debt in June 2009, Zions experiences non-cash discount accretion, which increases interest expense, reducing GAAP NIM 27 Agenda Overview of Zions Key Performance Drivers –Capital –Credit Quality –Term Commercial Real Estate –Revenue Outlook Summary 28 Near Term Objectives §Reduce problem credits –Continued intense focus on workouts –On the margin, increase the use of A/B note structure §Increase lending activity –Additional emphasis on government guaranteed lending programs –Marginally increase consumer lending (e.g. jumbo mortgage) §Reduce excess cash balances –Increase use of off-balance sheet sweep accounts for business checking –Lower interest rates on interest bearing accounts 29 Outlook Summary ▼► Loans ▼ Deposits (1) ▼ Nonperforming Assets ▼ Credit Costs ▲ GAAP Net Interest Margin (2) ◄▼ Core Net Interest Margin (2) ◄► Core Non-interest Expense (3) ◄► OTTI ◄▲ Capital Ratios 1)Reduction of non-interest bearing DDA via use of sweep accounts and reduction of highest cost interest bearing deposits 2)Significantly less accelerated amortization of sub debt discount in 3Q10 (~$27.5 million, or approximately 23-24 bps NIM impact) compared to 2Q10 ($60.5 million, or 52 bps NIM impact); slight pressure on core NIM attributable primarily to higher average cash balances in 3Q10 compared to 2Q10. 3)GAAP non-interest expense expected to be adversely impacted in 3Q10 due to the expensing the majority of the total return swap cost for next 12 months (~$35 million); other expenses expected to be generally stable 30 Appendix 31 Asset Sensitivity §Fixed-rate loans: –Approximately one quarter of portfolio –Duration of about 1.5 years §Variable-rate loans: –Approximately three quarters of portfolio –Floors on approximately 48% of variable-rate loans –Swaps: $545 million (Pay Floating, Receive Fixed) •Continual reduction of interest rate swaps (increasing asset sensitivity) 32 Loans with Floors (as of 6/30/10) §The total amount of loans with floors that are in-the-money equal approximately $7.8B 33 CDO Portfolio Summary §Credit-related OTTI losses in 2Q10: $18.1 million –Approximately 90% of these losses came from original A and BBB rated CDOs §Noncredit-related losses on securities in 2Q10: $1.5 million –Recognized in OCI *Table includes $2.2 billion par value of CDOs that are backed predominantly by bank trust preferred securities. The par value of all Bank & Insurance backed CDOs is $2.7 billion 34 CDO Stress Testing - OTTI “Deterioration in PDs %” means that the default curve applied to the performing collateral of each deal is made worse by the percentage indicated.Thus a deal with a default curve of 5% stressed to a 25% “Deterioration in PDs %” would have a 6.25% default probability curve applied to it, a deal with 20% would go to 25% and so forth.A “Deterioration in PDs %” stress of 100% would double the PD curve being applied to a deal's collateral. Moderate Stress -The PD curve that was applied to the performing collateral of each CDO deal in the 2Q10 pricing run is increased by the % indicated and the resultant values were used to estimate OTTI losses.The Moderate Stress Scenario at 100% would result in approximately $118 million of pre-tax OTTI losses. Adverse Stress -Incorporates all of the deterioration of PDs applied to the performing collateral, but also stresses the PDs applied to collateral in deferral by the same deterioration percentages.PDs on deferring collateral are used to estimate the value of the potential for this collateral to cure in the future through recovery or re-performance. Extreme Stress -This is a very severe stress scenario that uses the “Moderate Stress” assumptions for performing collateral, but also immediately defaults all deferring collateral instantly with no recovery and no probability to re-perform in the future. 35 CDO Stress Testing - Capital §Under various stress scenarios, Zions’ modeling indicates that OCI (accumulated other comprehensive income) would erode, although at a significantly lower amount than OTTI (other than temporary impairment). §Under the moderate stress scenario at 100% greater PDs, OTTI incurred would be approximately $118 million pre-tax (see previous slide).
